Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments to the terms “force detector” and “rotation driving mechanism”.  The previous 112f interpretations are withdrawn.	The Examiner acknowledges the amendments to claim 1, the previous 102 rejections are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (DE102016011708B3) in view of Totsu (US 3,687,179).
Regarding claim 1 (Currently Amended) Adler discloses a finger tool comprising: 
a housing  (Items 10, 12, and 13 “glove body”) adapted to be attached to a finger of a hand of a person (Figures 1-3 show Item 12 wrapping around a finger); 
a force-sensitive switch (Item 14) arranged on the housing such that, in a state in which the housing is attached to the finger, the force-sensitive switch is in contact with the finger (Paragraph [0002] “Pressing on the tool bit holder with the screwdriver glove on starts the rotation” and [0010] “A small trigger switch 14 in the tool bit holder 5 is used to start the rotary movement”, discusses how the finger is directly or indirectly affecting the position of the switch); 
a rotary body (Item 5) provided on a second side of the housing opposite to the first side of the housing, and the rotary body having a rotation axis parallel to a specified direction; and 
an electric motor (Item 10) which is housed in the housing, and rotates the rotary body around the rotation axis in the state in which the housing is attached to the finger, according to detection of a force  on the rotation axis by the force-sensitive switch which is arranged on the rotation axis.  
Adler fails to explicitly disclose a force-sensitive switch arranged on a first side of the housing such that a rotary body provided on a second side of the housing opposite to the first side of the housing,  an electric motor according to detection of a force  on the rotation axis by the force-sensitive switch which is arranged on the rotation axis.  It is unclear of the location of Item 14.  Either the switch is between the finger and the housing or the switch is between the housing and the rotary body.  
Totsu teaches a finger tool comprising a housing (Items 10 or 12) disclose a force-sensitive switch (Item 38) arranged on a first side of the housing such that a rotary body (Item 22) provided on a second side of the housing opposite to the first side of the housing,  an electric motor (Item 16) according to detection of a force on the rotation axis by the force-sensitive switch which is arranged on the rotation axis (Column 4 Lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the location of the force sensitive switch of Alder, such that it is on the inside part of the housing and in contact with the user’s finger, as taught by Totsu.  Rearranging the location of the switch to be in contact with the user’s finger is viewed as a rearrangement of parts, which has been held to involve only routine skill in the art (see MPEP 2144.04 VI).  The specific location of the switch is a matter of design choice.  The purposes of the switch is to turn the motor on when the user presses down.  This can either be done by placing the switch between the finger and the housing or the housing and the rotary body.  Further, there is no criticality or unexpected result for the location of the switch in the instant application.
Regarding claim 2 (Original) Adler in view of Totsu disclose the finger tool according to claim 1, wherein the housing has an attachment section configured to attach the housing to the finger, on a more proximal end side than a first joint of the finger on a distal end side (Item 13 is a strap that connects toward the palm section of the hand; see Annotated figure 2.)

    PNG
    media_image1.png
    300
    331
    media_image1.png
    Greyscale

Annotated Figure 2
  
Regarding claim 3 (Currently Amended) Adler in view of Totsu disclose the finger tool according to claim 2, wherein the force-sensitive switch is arranged on the housing such that the force-sensitive switch is in contact with a finger underside on a more distal end side than the first joint of the finger (Adler, Figure 3 shows Item 14 on the distal end and wraps around the finger.  Totsu Figure 3).  
Regarding claim 4 (Currently Amended) Adler in view of Totsu disclose the finger tool according to claim 2, wherein the housing comprises: Page 2 of 7Application No.: 16/257173 Amendment Dated: May 18, 2022 Reply to Office Action of: February 18, 2022 a first section having a top surface, on the first side of the housing, against which a finger underside of the finger abuts when in the state in which the housing is attached to the finger; and a second section connected to a side of the first section and housing the electric motor (Annotated Figure 3; the first and second portions are part of the glove; Lines 43-44).  

    PNG
    media_image2.png
    278
    366
    media_image2.png
    Greyscale

Annotated Figure 3
Regarding claim 5 (Currently Amended) Adler in view of Totsu disclose the finger tool according to claim 2, wherein the housing has a lateral width corresponding to a width of one finger (Adler Figure 1 shows a width capable of receiving a finger therein), and the electric motor and a power supply of the electric motor are housed in the housing on a press direction side of the finger (the claims have not defined what a “press direction” is.  Therefore, it can be any direction since the battery and motor (Items 1 and 2) are on top of the hand,  and Item 9, which controls direction of rotation, is on top of the hand, the Examiner to conclude the top side is the press side where all the components are located.  Further the hand is capable of reaching numerous positions and rotational angles which could make the tip of the finger and the top of the hand face in similar directions).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723